DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/02/2021 is entered. Claims 1, 5-6, and 8-25 are pending in the application. The rejections of record from the previous office action not repeated herein have been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 5, 6, 8-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Denome (US 2011/0186467) in view of Yang et al. (EP 0291198) and Brown et al (US 2008/0146481).
Regarding claims 1, 10-12, and 18, Denome teaches a pouch comprising water-soluble films, wherein the water-soluble films optionally forms the entire pouch and/or packet, for example, an outer upper wall, an outer lower wall, and a partitioning wall for a multi-compartment pouch (Denome, Par. 0002, 0061-0064, and 0067), which reads on the limitations of a water soluble pouch comprising outer walls and an inner wall recited in claim 1. The partitioning wall separates the interior of the multi-compartment pouch into at least a first compartment and a second compartment (Denome, Par. 0062, 0067), which reads on the limitations of the water soluble pouch comprising at least two sealed prima facie case of obviousness over the claimed range, see MPEP 2144.015, I. Denome further teaches that the water-soluble films have a dissolution time of 52 to 144 seconds, wherein the dissolution time is measured using the MONOSOL Test Method 205 (MSTM 205) (Denome, Par. 0012, 0118, 0158, and Data Table), which lies within the claimed range of time of 300 seconds for the films of the outer walls and inner wall according to the method MSTM-205 recited in claim 1, and therefore satisfies the claimed range, see MPEP 2131.03. Denome further teaches that a PVOH resin can include at least two PVOH polymers (i.e., a blend of PVOH polymers) to create an article such as a film, which is soluble in aqueous solutions, wherein the PVOH resin content of the film can have a degree of hydrolysis of at least 80% to about 92%, and the films contains a total of at least 50 wt.% of PVOH polymers (i.e., including up to 100 wt.% of PVOH resin) (Denome, Par. 0036-0038, 0042, 0050, 0052).
Denome is silent regarding the water-soluble films comprise a PVOH copolymer containing an anionic monomer unit.
Yang discloses free-standing water-soluble polymer films in the form of pouches utilized for water-soluble packages, wherein the pouch contains a detergent product (Yang, pg. 2, lines 1-20, 31-33). The film forming material is polyvinyl alcohol (PVA) (i.e., PVOH), wherein the percent hydrolysis of such commercial PVA films is generally about 70 to 100% (Yang, pg. 5, lines 6-7). For solubility purposes, a high degree of hydrolysis e.g., 95% renders the film relatively slowly soluble in water, while the lower degree of hydrolysis e.g., 80 to 95% improves solubility rates, in addition, higher molecular weight films generally exhibit the best mechanical properties, e.g., impact strength (Yang, pg. 5, lines 9-13). Yang further teaches that the films are made into pouches that can be produced from vinyl acetate copolymerized with about 2 to 6 mole percent of a comonomer to an extent to yield a resin with a molecular weight characterized by a viscosity of between about 4 to 35 cPs as measured in a 4% solution at 25ºC, and the most preferred mole percent of the nonhydrolyzable anionic comonomer is 3 to 5% and it is further most preferred that the resulting resin have a viscosity of about 10 to 20 cPs (Yang, pg. 5, lines 14-18, 27-29). Yang further teaches that the most suitable comonomers include acrylic acid, methacrylic acid, methylene malonic acid, methyl acrylate, methyl methacrylate, acrylamide, maleic and itaconic acid anhydrides, methyl esters of maleic and itaconic acids, vinyl sulfonate, and mixtures thereof (Yang, pg. 6, lines 2-4). While Yang discloses a viscosity of between about 4 to 35 cPs as measured in a 4% solution at 25°C, instead of at 20°C, given that the temperature of 25°C and 20°C are substantially similar, it is clear that a viscosity measured in a 4% solution at 25°C would necessarily overlap as a viscosity measured in a 4% solution at 20°C.
Since both Denome and Yang are analogous art as they both teach water-soluble films comprising PVOH copolymers utilized for pouches containing detergent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the second PVOH polymer of the water-soluble films of Denome with the PVOH copolymer of Yang in the water-soluble films of Denome, given that the PVOH copolymer of Denome has substantially identical 
As such, the pouch of Denome in view of Yang would have comprised an outer upper wall, an outer lower wall, and a partitioning wall, wherein the water-soluble walls comprise a PVOH blend containing a PVOH homopolymer and a PVOH copolymer containing a maleic acid anhydride comonomer, which reads on the limitations of the films of the inner wall and outer walls comprising a blend of a PVOH homopolymer and a PVOH copolymer comprising an anionic monomer unit selected from the group consisting of maleic anhydride recited in claims 1, and 10-12.
Brown discloses a PVOH water soluble film for packets containing detergent (Brown, Par. 0002). The PVOH has a 4% aqueous solution viscosity of about 20 to 30 cPs preferred for processability and strength of the resulting film (Brown, Par. 0007).
Denome in view of Yang, and Brown are both directed towards water-soluble films comprising PVOH polymers utilized for pouches containing detergent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilize outer films of Denome in view Yang having a viscosity of 20 to 30 cPs as taught by Brown motivated by the expectation of processability and strength (Brown, Par. 0007). As such, the outer films of Denome in view of Yang and Brown have a viscosity of 20 to 30 cPs, which overlaps the claimed range of 15.5 to 25 cP recited in claim 1, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Denome is silent regarding the films of the outer walls being characterized by a pouch strength of at least 200 N and the film of the inner wall being characterized by a tackiness value of at least 1500 g/s.
However, the water-soluble films of Denome in view of Yang and Brown can be identical or substantially identical to the water soluble films claimed and disclosed by Applicant in terms of the 
In the absence of any objective evidence to the contrary, there is a reasonable expectation that the water-soluble films of Denome in view of Yang and Brown encompasses embodiments that reads on the limitation the outer wall films having a pouch strength of a pouch strength of at least 200 N and less than 2000 N as measured by the outer wall film sealed and tested recited in claims 1 and 18. Additionally, the partitioning wall film of Denome in view of Yang and Brown encompasses embodiments that exhibit a tackiness value of at least 1500 g/s for an inner film as in the present application and presently recited in claims 1 and 18. As set forth in MPEP 2112 V and MPEP2112.01 I/II, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
Regarding claims 5, 6, 8, and 9, modified Denome teaches that the mixture (i.e., blend) of PVOH polymers can include at least two PVOH polymers, wherein the first PVOH polymer is about 10 to 90 wt.% the total PVOH resin content, and the second PVOH polymer is about 10 to 90 wt.% the total PVOH resin content (Denome, Par. 0042, 0047-0048). As such, the PVOH resin of Denome in view of Yang and Brown comprises a PVOH copolymer and PVOH homopolymer in amounts that overlap the claimed ranges of claims 5, 6, 8, and 9, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. 
Regarding claims 13
Regarding claims 14 and 15, modified Denome teaches that the PVOH (i.e., PVA) resin of the films have a degree of hydrolysis of 80-95% for improved solubility rates (Yang, pg. 5, lines 1-10), which encompasses the claimed ranges of claims 14 and 15, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. 
Regarding claims 16 and 17, as described above, modified Denome teaches that the outer layer films have a viscosity average of about 20 to 30 cP (Brown Par. 0007; Denome, Par 0040, and 0115), which overlaps the claimed range of 15.5 to 21 cP (or 20 cP) recited in claims 16 and 17, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Regarding claim 19, modified Denome teaches all of the elements of the claimed invention as stated above for claim 1. Modified Denome is silent regarding the pouch has a pouch strength of at least 200 N. 
However, the outer upper and lower wall films of modified Denome can be identical or substantially identical to the outer wall films claimed and disclosed by Applicant in terms of viscosity of the outer walls and inner wall films, the amount of PVOH resins, the anionic monomer unit, the degree of hydrolysis of the water soluble films, and the dissolution time of the water soluble resin in the films. 
In the absence of any objective evidence to the contrary, there is a reasonable expectation that the outer upper and lower wall films of modified Denome in view of Yang and Brown comprises embodiments that reads on the limitation of the pouch having a pouch strength of at least 200 N as measured by the outer wall film sealed, conditioned, and tested according to the Pouch Strength Test recited in claim 19. As set forth in MPEP 2112 V and MPEP2112.01 I/II, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
Regarding claim 20, modified Denome teaches that the film has a thickness of about 76 microns (Denome, Par. 0035, 0158), which lies within the claimed range of at least 75 microns recited, and therefore satisfies the claimed range, see MPEP 2131.03. 
Regarding claim 23, it is noted that 1) modified Denome does not positively recite a variation in the thickness of each of the film of the outer walls, and 2) the films of modified Denome would have a thickness of about 76 microns (Denome, Par. 0035, 0158), it is clear that the films of modified Denome would not vary more than 10% for non-thermoformed films, which reads on the limitations of claim 23.
Regarding claim 24, modified Denome teaches that the water-soluble pouch can contain a composition in the defined interior volume of the compartment formed by sealing the outer wall film to the inner wall film wherein, the composition includes cleaning and detergent compositions (Denome, Par. 0028), which reads on the limitations of a detergent composition is enclosed in the pouch recited in claim 24.
Regarding claim 25, modified Denome further teaches that the pouch may comprise one or more different films, wherein the outer wall film and the inner wall film may be used in combination with other films of other polymeric materials and wherein the inner film may be different from the outer film (Denome, Par. 0069, 0073, and 0243), which reads on the limitations of the water soluble resin of the outer wall is not the same as the inner wall water soluble resin recited in claim 25.  
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Denome, Yang, and Brown as applied to claim 1 above, further in view of DiPietro et al. (US 2014/0371411).
Regarding claims 21 and 22, as described above, modified Denome teaches a pouch that reads on the limitations of claim 1.
Modified Denome is silent regarding the films of the outer walls and the inner wall comprise an aversive agent. 
DiPietro discloses a saliva labile aversive agent chemically coupled to a substrate element, wherein the chemically coupling is labile to saliva so that the aversive agent is rapidly released in sufficient time to stop the child from puncturing a package so that the child does not contact the dangerous substance therein in any way (DiPietro, 0001-0002, 0030). The substrate element may be selected from the group consisting of a polymerizable moiety, selected from a vinyl group, hydroxyl group; alternatively, a binder selected from the group consisting of polyvinyl alcohol, polyvinyl copolymers; in addition, in one embodiment, the aversive agent is chemically coupled to the substrate element which has been hydrolyzed, wherein the degree of hydrolysis may be between 85% and 100% (DiPietro, 0030, 0032-0033, 0038, 0059). Hence, it is clear that the aversive agent would necessarily be able to couple with a water-soluble film as described in modified Denome.
Since both modified Denome and DiPietro are analogous art as they both teach detergent packages, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the films of the outer walls and the inner wall of modified Denome in view of Yang and Brown by incorporating a saliva labile aversive agent as taught by DiPietro motivated by the expectation of rapidly releasing the aversive agent in sufficient time to stop the child from puncturing a package so that the child does not contact the dangerous substance therein in any way. As such, the films of the outer walls and the inner wall of modified Denome comprises an aversive agent that reads on the limitations of the aversive agent recite in claims 21 and 22.
Response to Arguments
Applicant’s remarks and amendments filed on 09/02/2021 have been fully considered.
Applicant requests withdrawal of the objections set forth in the previous office action.
The objections set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding the arguments directed to the rejections over prior art, on pages 6-7 of the remarks, Applicant first argues that the cited references do not teach the invention s claimed specifically regarding the claimed films with the claimed viscosity differences in the claimed outer/inner orientation. This is not found persuasive for the following reason:
Denome teaches a water soluble pouch comprising an outer wall which may comprise multiple different polyvinyl alcohols (PVOH) as stated in the grounds of rejection above (Denome, Abstract, Par. 0002, 0035-0036, 0061-0063, and 0242). Denome further teaches that the PVOH has a viscosity of 13.5-20 cP, which overlaps the claimed range for the outer wall. Denome further teaches that the pouch may further comprise an inner wall comprising a PVOH of the disclosure which may be different than the PVOH of the outer wall (Denome, Par. 0242). Therefore, Denome teaches an inner wall having PVOH with a viscosity of 13.5-20 cP that can have a different viscosity as the outer wall. This overlaps the claimed range for the viscosity of the inner wall. Further, Brown further provides motivation for the specific viscosity of the outer wall as stated in the grounds of rejection above. Therefore, Denome in view of Yang and Brown teach the pouch as claimed in claim 1 as stated in the grounds of rejection above.
Secondly, on page 7 of the remarks, Applicant argues that the invention as claimed has superior and unexpected results as supported by the specification. This is not found persuasive for the following reasons:
Denome explicitly discloses the use of one or more different films to make pouches, wherein the viscosity of the films are about 13.5 to 20 cP  and specific examples of films with about 13 cP and 17.2 cP (Denome, Par.0002, 0040, 0067, 0115, 0145, and Table IV). Denome also discloses that it is well known in the art that the change of viscosity changes the performance and characteristics of the PVOH, and as a result the performance and characteristics of the PVOH film formed from the PVOH (Denome, Par. 0040). Therefore, 
Furthermore, as evidenced by Yang, an increase in molecular weight (viscosity) is beneficial for film strength (Yang, Col. 11, lines 1-13). Additionally, as evidenced by Gladfelter, PVOH films adhesive strength can be varied by adjusting the molecular weight (i.e., the molecular weight of the PVOH correlates to the viscosity of the PVOH) (see Gladfelter et al. US 5,316,688 col. 10, line 66 to col. 11, line 11). Therefore, one of ordinary skill in the art would have reasonably changed the viscosity of the PVOH film for the film strength and adhesion strength for the desired application leading to the claimed water soluble pouch, and would not have found the asserted unexpected results to be unexpected. 

Moreover, regarding an assertion of an unexpected result MPEP 716.02(d) establishes that whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
In the instant case, the scope of the instant claims encompass a water soluble pouch comprising an inner wall film containing a blend of a polyvinyl alcohol (PVOH) homopolymer and a PVOH copolymer containing an anionic monomer unit, wherein the PVOH homopolymer and copolymer are in any amount, and the blend can have any amount of any other species of polymers or other components, wherein the inner wall film has a viscosity e.g., filler, antifoam, etc.). Additionally, the inner wall film has a viscosity in the range of 12.9 to 14.1 cP. There are no probative data points for the upper and lower limits of the viscosity or data points outside of limits of the viscosity showing criticality that that asserted unexpected results occurs only in the claimed range. As such, it is evident that the scope of the claims is significantly broader than the scope of the data provided by Applicant in terms of the amount of PVOH polymers, additional components outside of the PVOH polymers, and the viscosity of the inner wall film.
In the instant case, the scope of the instant claims encompass a water soluble pouch comprising outer wall films containing a blend of a PVOH homopolymer and PVOH copolymer containing an anionic monomer unit, wherein the PVOH homopolymer and copolymer are in any amount, and the blend contains any amount of any other species of polymers or other components, wherein the outer wall film has a viscosity of 15.5 to 25 cP. The data provided by Applicant in support of the asserted unexpected results are generated from outer wall films comprising a blend of 60 to 70 wt.% of a PVOH homopolymer, 30 to 40 wt.% of a PVOH copolymer, in addition to about 38-42 phr of plasticizers, about 6-7 phr of surfactants, and a total amount of less than about 9 phr for processing aids (e.g., filler, antifoam, etc.). Additionally, the outer wall films have a viscosity in the range of 16.7 to 20.3 cP.  There are no probative data points for the upper and lower limits of the viscosity or data points outside of limits of the viscosity showing criticality that that asserted unexpected results occurs only in the claimed range. As such, it is evident that the scope of the claims is 
Therefore, the data presented by Applicant is not commensurate in scope with the claims. The claim is considerably broader than the data provide by Applicant in terms of the amounts of PVOH polymers, additional components, and the viscosity range for the inner and outer films of the water soluble pouch. For at least these reasons, Applicant’s assertion of unexpected results of the water soluble pouch is not found persuasive.
Thirdly, on pages 7-8 of the remarks Applicant argues that Brown does not cure the alleged deficiencies of Denome in view of Yang regarding the specific different films and their orientation. This is not found persuasive for the following reason:
Note that while Brown does not disclose all the features of the present claimed invention, Brown is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Brown provides additional motivation for the use of a polyvinyl alcohol with a specific viscosity for the outer film as stated in the grounds of rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/Primary Examiner, Art Unit 1782